            Case 1:18-cv-01747-AWI-SAB Document 25 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA

 6
     LUIS ACEVEDO,                                        Case No. 1:18-cv-01747-NONE-SAB
 7
                      Plaintiff,                          ORDER DIRECTING CLERK OF COURT
 8                                                        TO CLOSE CASE AND ADJUST THE
             v.                                           DOCKET TO REFLECT VOLUNTARY
 9                                                        DISMISSAL PURSUANT TO RULE 41(a)
     CITY OF FARMERSVILLE,                                OF THE FEDERAL RULES OF CIVIL
10                                                        PROCEDURE
                      Defendant.
11
                                                          (ECF No. 24)
12

13          On January 6, 2021, a stipulation was filed dismissing this action with prejudice and with

14 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

15 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

16 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

17 attorneys’ fees.

18          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

19 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary
20 dismissal of this action pursuant to Rule 41(a).

21
     IT IS SO ORDERED.
22

23 Dated:      January 7, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      1
